Title: To James Madison from Achilles Sneed, 16 December 1816
From: Sneed, Achilles
To: Madison, James



Sir
ca. December 16, 1816

Haveing understood from Wm:. McBride his intention to remove from this state to the State of Indiana and that the appointment of Marshal to that State would be acceptable to him We the undersigned take this method of recommending him to your Excellency as a person qualified to fill that office and have no doubt should he meet your approbation the Citizens of that state would be satisfied with his Services

Achilles Sneed arteficercertifies that he is well qualified
Thos. Bodley



I hereby testify my belief in Mr. McBrides qualifications for the office of Marshall, and his general correct deportment

W. L. Hoin



I have been acquainted with Mr. William McBride for fifteen years and do believe him qualified for the above Office

Daniel Weisiger



I have also been acquainted with Mr. McBride for the above space of time and Know him to be as well qualified as any man in the State

Elijah C. Berry
William Owsley
John L. Bridges.
Saml Daveiss
J. Madison
John Adair
Geo C Thompson
John B. Thompson
Jas Blair
Gabl: Slaughter
H. Marshall


